Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Afari Minta appeals the district court’s order denying his motion to remand and granting Defendant’s motion to dismiss or, in the alternative, for summary judgment on Minta’s claims for non-payment of wages, punitive damages, breach of contract and specific performance. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Minta v. FedEx Ground Package Sys., Inc., No. 8:09-cv-*75902286-RWT (D.Md. Feb. 2, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.